DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “about 0” in line 13 of independent claim 1 and line 10 of independent claim 18.  This limitation renders the claims vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of “about 0”.  It is unclear what numerical values (including negative values) are covered by “about 0”.  The examiner suggests that the phrase should be amended to recite “0”.  Instant claims 2-17 and 19-21 are included in this rejection for being 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Piorkowski, US 2018/0334641.
Piorkowski, US 2018/0334641, discloses a unit dose composition comprising water in an amount as low as 5% by weight (see abstract and paragraph 11), 10-20% by weight of a linear alkylbenzene sulfonate (i.e. LAS: see paragraphs 37-38), 20-40% by weight of an alcohol ethoxy sulfate (i.e. AES; see paragraph 37 and 39), and 30-70% by weight of an alcohol ethoxylate (i.e. AE; see paragraph 37 and 40). It is further taught by Piorkowski that the ratio of LAS:AES:AE is (0.9-1.1):(1.8:2.2):(2.7:3) (see paragraph 45), that the composition contains less than 20% by weight of a non-aqueous solvent, such as polyethylene glycol 400 (i.e. a rheology control agent; see paragraphs 81-82 and Table 1), that the composition contains 4-6% by weight of glycol ethers, such as butyl cellosolve and butyl carbitol ( i.e. a rheology control agent; see paragraphs 92-93 and Table 1), that suitable LAS surfactants are C11-14 alkylbenzene sulfonates (see paragraph 120), that preferred AES surfactants are of formula (I), such as sodium lauryl ether sulfate containing 1-6 moles of ethylene oxide (see paragraphs 107 and 122), and that preferred AE surfactants are C12-14 alcohols containing 3-8 moles of ethylene oxide (see paragraphs 128-130), per the requirements of the instant invention.  Specifically, note the Examples in Tables 1-3.  Although Piorkowski is silent with respect to the viscosity value of their composition, the examiner asserts that the compositions disclosed in Piorkowski would inherently meet the viscosity requirements of the instant invention, since the compositions disclosed in Piorkowski contain all of the required components in the amounts required in the instant claims to achieve the required viscosity value, absent a showing otherwise.  Furthermore, the examiner asserts that 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,774,294.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,774,294 claims a similar unit dose composition comprising water in an amount as low as 5% by weight, 10-20% by weight of a linear alkylbenzene sulfonate, 20-40% by weight of an alcohol ethoxy sulfate, 30-70% by weight of an alcohol ethoxylate, polyethylene glycol, glycol ethers, and adjunct ingredients (see claims 1-18 of U.S. Patent No. 10,774,294), as required in the instant claims.  Therefore, instant .

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,046,915.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,046,915 claims a similar unit dose composition comprising less than 20% by weight of water, 15% by weight of 2-dodecylbenzene sulfonic acid, 20% by weight of  sodium lauryl ether sulfate, 25% by weight of a C12-15 alcohol containing 7 moles of ethylene oxide, 2.5-15% by weight of a polyethylene glycol having a molecular weight of 400, and adjunct ingredients (see claims 1-15 of U.S. Patent No. 11,046,915), as required in the instant claims.  Therefore, instant claims 1-21 are an obvious formulation in view of claims 1-15 of U.S. Patent No. 11,046,915.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/771,471 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/771,471 claims a similar unit dose composition comprising an alcohol ethoxy sulfate, an alkoxylated alcohol, and a linear alkylbenzene sulfonate surfactant system in a ratio of (0 to 0.55) to (0 to 0.55) to (0.15 to 0.9), 10% by weight of water, a cationic polymer, and adjunct ingredients (see claims 1-20 of copending Application No. 16/771,471), as .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/102,094 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/102,094 claims a similar composition comprising 60% by weight of a mixture of an alcohol ethoxy sulfate, an alkoxylated alcohol, and a linear alkylbenzene sulfonate surfactant system, 5% by weight of water, a fatty acid, a magnesium cation, and adjunct ingredients (see claims 1-20 of copending Application No. 17/102,094), as required in the instant claims.  Therefore, instant claims 1-21 are an obvious formulation in view of claims 1-20 of copending Application No. 17/102,094.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/547,280 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/547,280 claims a similar unit dose composition comprising 5% by weight of water, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12 and 19-23 of copending Application No. 16/541,854 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/541,854 claims a similar unit dose composition comprising 5% by weight of water, 70% by weight of a surfactant system containing an alcohol ethoxy sulfate, a linear alkylbenzene sulfonate, and an alkoxylated alcohol, polyvinyl alcohol, and adjunct ingredients (see claims 1-7, 9-12 and 19-23 of copending Application No. 16/541,854), as required in the instant claims.  Therefore, instant claims 1-21 are an obvious formulation in view of claims 1-7, 9-12 and 19-23 of copending Application No. 16/541,854.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 9, 12-15, 17 and 21-26 of copending Application No. 16/231,298 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/231,298 claims a similar composition comprising water, 70% by weight of a surfactant system containing sodium laureth ether sulfate, 2-dodecylbenzene sulfonic acid, and a C12-C15 alcohol ethoxylate that contains 7 moles of ethylene oxide, and adjunct ingredients (see claims 1, 5, 6, 8, 9, 12-15, 17 and 21-26 of copending Application No. 16/231,298), as required in the instant claims.  Therefore, instant claims 1-21 are an obvious formulation in view of claims 1, 5, 6, 8, 9, 12-15, 17 and 21-26 of copending Application No. 16/231,298.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 9, 11-17 and 21-25 of copending Application No. 16/231,232 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/231,232 claims a similar composition comprising less than 20% by weight of water, 70% by weight of a surfactant system containing sodium lauryl ether sulfate, 2-dodecylbenzene sulfonic acid, and a C12-C15 alcohol ethoxylate that contains 7 moles of ethylene oxide, glycerine, propylene glycol, and adjunct ingredients (see claims 1, 3-6, 8, 9, 11-17 and 21-25 of copending Application No. 16/231,232), as .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 10, 2021